DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua et al, US Patent 6,812,153 (newly submitted).

Regarding claim 1, Hua teaches a deposition method comprising forming a plasma of a silicon-containing precursor and at least one additional precursor within a processing region of a semiconductor processing chamber, wherein the processing region houses a semiconductor substrate on a substrate support (figure 3, steps 160 and 165); depositing material on the semiconductor substrate to a target thickness (figure 3, step 170); halting delivery of the silicon-containing precursor while maintaining the plasma with the one or more precursors (column 9, lines 52-55, which is part of step 175 in figure 3); and purging the processing region of the semiconductor processing chamber (step 180 in figure 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua as applied to claim 1 above, and further in view of Lei et al, US Patent 5,516,367 (as cited in previous Office Action).

Regarding claim 5, Hua fails to teach the semiconductor substrate is positioned at a first distance from a faceplate during the depositing, the method further comprising: lowering the semiconductor substrate to a second distance from the faceplate during the purging of the processing region.

Lei teaches the semiconductor substrate is positioned at a first distance from a faceplate during the depositing, the method further comprising: lowering the semiconductor substrate to a second distance from the faceplate during the purging of the processing region (column 7, lines 48-58) by teaching that when the deposition is complete and the process gas are shut off, the susceptor mount is lowered to remove the wafer from the chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei with that of Hua because it is generally known in the art that once the deposition is complete and the process gas are shut off, the susceptor mount (or wafer holder) is lowered to remove the wafer from the chamber.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua as applied to claim 1 above, and further in view of Padhi et al, US Patent Application Publication 2016/0172239 (as cited in previous Office Action).

	Regarding claim 6, Hua fails to teach the silicon-containing precursor comprises tetraethyl orthosilicate.

Hua teaches the silicon-containing precursor comprises tetraethyl orthosilicate [0030] as one of several generally-known materials that are used in the art to form a silicon-containing layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Padhi with that of Hua because comprises tetraethyl orthosilicate is one of several generally-known materials that are used in the art to form a silicon-containing layer.

Allowable Subject Matter

Claims 2-4 and 7-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 14, the prior art fails to anticipate or render obvious the claimed invention including “…depositing material on the semiconductor substrate to a target thickness, wherein the depositing is performed at a first processing pressure; halting delivery of the silicon-containing precursor while maintaining the plasma with the oxygen-containing precursor; and purging the processing region of the semiconductor processing chamber, wherein purging the processing region of the semiconductor processing chamber comprises reducing processing pressure from the first processing pressure to a second processing pressure over a period of time…” in combination with the remaining limitations. Claims 15-17 are dependent upon claim 14 and are therefore allowable.

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…depositing material on the semiconductor substrate to a target thickness, wherein the depositing is performed at a first processing pressure; halting delivery of the silicon-containing precursor while maintaining the plasma with the oxygen-containing precursor; and purging the processing region of the semiconductor processing chamber, wherein purging the processing region of the semiconductor processing chamber comprises increasing an angle of a throttle valve of a purge line of the semiconductor processing chamber to reduce processing pressure from the first processing pressure to a second processing pressure over a period of time…” in combination with the remaining limitations. Claims 19-20 are dependent upon claim 18 and are therefore allowable.

Response to Arguments

Applicant’s arguments, see page 6, filed April 22, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly submitted prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899